Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 4-13 have been examined in this application.
The filling date of this application number recited above is 24 August 2017. Foreign priority has been claimed for Europe Application EP 16182866.0 in the Application Data Sheet, therefore the examination will be undertaken in 04 August 2016 as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
As per Claims 1 and 13, the claims recite “a method of conducting a transaction, comprising:
a consumer extracting data, comprising a transaction type indicator specifying push payment for immediate processing and a merchant account identifier;
the consumer receiving a transaction amount;
the consumer sending a transaction request message directly to a sending institution, the transaction request message comprising the transaction type indicator, the merchant account identifier and the transaction amount;
a card processor receiving an authorisation message directly from the sending institution, the authorisation message comprising a push code indicating that the transaction should be processed immediately; and 
the card processor transmitting a guarantee message directly to a receiving institution, the guarantee message comprising an urgency code indicating that funds should be posted to a merchant's account immediately.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or commercial or legal interaction. The method recited above is a process of a consumer conducting a transaction, by which the transaction goes through a settlement process by interacting with the associated banks (e.g. sending institution and receiving institution) to fund the transaction immediately. As disclosed by the Specifications (Page 8 lines 21-22) “The transaction therefore 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “consumer mobile user device”, “application programming interface (API)”, and “server” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. As disclosed by Specifications (Page 13 Lines 4-14) these additional elements are disclosed as generic computer components to perform generic functions, such as: scan data, extract data, receive data, and transmit data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims recite “transaction type indicator … for immediate processing;” “push code indicating that the transaction should be processed immediately;” and “urgency code indicating that funds should be posted … immediately” which 
The claims reciting an additional element, such as “a consumer mobile user device scanning a quick response (QR) code;” “the consumer mobile user device extracting data from the scanned QR code;” and “receiving/sending messages directly from/to an API running on a sending/receiving institution server”, are generally linking the use of the judicial exception to a particular technological environment or field of use. As similarly discussed above, the disclosed generic computer components are performing generic functions, such as utilizing a mobile device to scan and read a QR code, or utilizing an API on the server to receive or send data. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application; see MPEP 2106.05(h).
Mere instructions to apply an exception using a generic computer system, and adding insignificant extra-solution activity to the judicial exception, cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “further comprising the card processor server transmitting a funding request message to the API running on the sending institution server.”
Claim 4 recites “wherein the transaction amount input comprises one or both of data extracted from the scanned QR code and input from a user interface device.”
Claim 5 recites “further comprising the API running on the receiving institution server, in response to receiving the guarantee message, posting funds to the merchant's account.”
Claim 6 recites “further comprising the API running on the receiving institution server, in parallel with posting of the funds to the merchant's account, issuing a funds posted notification message to a merchant user device registered with an API running on the receiving institution server as linked to the merchant's account.”
Claim 7 recites “further comprising the merchant user device: receiving the funds posted notification message; and by means of a user interface, alerting the merchant that the transaction has been processed.”
Claim 8 recites “further comprising the API running on the receiving institution server, in parallel with posting of the funds to the merchant's account, issuing a merchant paid notification message to the API running on the sending institution server, via the card processor server.”
Claim 9 recites “further comprising the API running on the sending institution server, in response to receiving the merchant paid notification message, transmitting a payment made notification message to a consumer mobile user device which initiated the transaction.”
Claim 10 recites “further comprising the consumer mobile user device: receiving the payment made notification message; and by means of a user interface, alerting the consumer that the transaction has been processed.”
Claim 11 recites “further comprising the API running on the sending institution server: receiving a transaction request message from a consumer mobile user device; and responsive thereto, transmitting the authorisation message to the card processor server.”
Claim 12 recites “further comprising the API running on the sending institution server sending funds to the receiving institution via the card processor.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct 
Claims 1-2 and 4-13, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-2 and 4-13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brendell et al. (U.S. 2014/0201085), in view of Na (KR-20140099814-A), in view of Fisher et al. (U.S. 2003/0126094), in further view of DuCharme et al. (U.S. 2014/0214649) and in further view of Weinflash et al. (U.S. 2017/0300881).

As per claims 1 and 13, Brendell teaches a method of conducting a mobile transaction, comprising:
a consumer mobile user device scanning a quick response (QR) code ([0031 lines 3-6] "With the QR code, the contactless-enabled device 120 does not need to be an RF-enabled device, but instead only needs a camera and the appropriate software to "read" the QR code (step 401)");
([0031 lines 6-14] "The QR code may link the contactless-enabled device 120 to a website where the appropriate payment may be made to the restaurant bill (step 402). A part of the information provided by reading the QR code may include a unique identifier associated with the total bill (step 403). In using a QR code to generate contactless payments, the merchant system 130 provides the total bill to the payment website prior to the contactless-enabled device 120 linking to the total bill");
Examiner’s Note: “transaction type indicator specifying mobile push payment for immediate processing” recites an intended use limitation, wherein the “transaction type indicator” is to indicate that the transaction type is a payment “for immediate processing”, which only requires that if the system in the prior art is capable of performing the intended use, then it meets the claim limitation. As such, the prior art teaches that the QR code may be used in addition to an RFID tag as disclosed [0031] “In various embodiments and with reference to FIG. 4, check presenter 110 includes a Quick Response (QR) code in place of, or in addition to, an RFID tag”, which may include a smart RFID tag as disclosed [0033] “The smart RFID tag may be configured to store one or more of a unique identifier, a transaction identifier, and transaction information. The transaction information, for example, may include the amount due and merchant information. In the various embodiments, this additional information allows a consumer to pay the total bill using a financial institution of the consumer's choosing. For example, the consumer can provide the information to a personal bank, where the bank receives the amount due and the merchant information, along with a consumer identifier. Once the consumer is identified and verified, the bank may approve the transaction and submit payment of the amount due to the merchant of record as indicated by the merchant information”, wherein the consumer’s account may include a debit card as disclosed [0084] “a "consumer ID", as used herein, includes any device, code, or other identifier suitably configured to allow the consumer to interact or communicate with the system, such as, for example ... a debit card”, which means that the system is capable of providing a transaction type indicator “for immediate processing” (e.g. debit card transaction). However, for the purposes of compact prosecution, additional prior art has been referenced to teach this limitation.
the consumer mobile user device receiving a transaction amount input ([0032 lines 1-5] "whether the contactless-enabled device 120 accesses the total bill via an RFID tag or a QR code, a consumer is able to pay the total bill using account information stored on the contactless-enabled device 120" by which the total bill includes the transaction information, such as the transaction amount input, as disclosed [0033] “The smart RFID tag may be configured to store one or more of a unique identifier, a transaction identifier, and transaction information. The transaction information, for example, may include the amount due”);
the consumer mobile user device sending a transaction request message directly to … a sending institution server, the transaction request message comprising the transaction type indicator, the merchant account identifier and the transaction amount ([0031 lines 16-18] "Once the total bill is retrieved, the consumer may submit a payment request to an authorization system using the contactless-enabled device 120 (step 404)" wherein [0025] “Authorization system 140 may include any entity that offers transaction account services, such as a financial institution”, by which the payment request would include a purchase data from the total bill, as disclosed [0006] “In various embodiments, a contactless payment system for merchant transactions (e.g., a restaurant), comprises generating, at the contactless payment system, a total bill of purchases associated with a consumer”, wherein [0085] “Purchase data may include any of the following: an item purchased, an item price, a number of items purchased, a total transaction price, a payment vehicle, a date, a store identifier, an employee identifier, a retailer item identifier, a loyalty identifier, and/or the like”);

As discussed from the Examiner’s Note above, Brendell may not explicitly disclose, but Na discloses:
the consumer mobile user device extracting data from the scanned QR code, comprising a transaction type indicator specifying mobile push payment for immediate processing and a merchant account identifier ([Page 2 under Technical-Field] “More particularly, the present invention relates to a system and method for instant payment using a QR code that enables a customer to conveniently make a payment at an affiliated store by scanning a QR code” wherein [Page 3 Lines 32-34] “The billing system using the QR code according to an embodiment of the present invention allows a customer to make a payment 7 using a transfer payment through the customer terminal 100 or an instant loan according to a predetermined loan condition” and also disclosed [Page 9 Lines 34-35] “Meanwhile, as a more preferred embodiment, when the customer terminal 100 scans the QR code, it can provide a settlement request screen that allows immediate settlement or instant loan settlement” meaning the data extracted from the QR code provides a message to the user terminal which indicates immediate settlement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the QR code including indicator for immediate settlement as in Na in the system executing the method of Brendell, which the system in Brendell includes performing debit card transactions for immediate processing, with the motivation of offering to [Page 3] greatly reduce settlement fee and improve the convenience of settlement as taught by Na over that of Brendell.

Brendell may not explicitly disclose, but Fisher discloses:
the consumer mobile user device sending a transaction request message directly to an application programming interface (API) running on a sending institution server, the transaction request message comprising the transaction type indicator, the merchant account identifier and the transaction amount (See Figures 7 and 8, step 162, as disclosed [0133] “In process 162 Cardholder 1 logs on to the peer to peer web page and enters Cardholder 2's ATM card number and the amount to be transferred”, wherein the transaction type is indicated from utilizing the peer to peer web page, as disclosed [0133] “There is an existing web based service offered by banks to their customers whereby an essentially real time transfer of funds is made from a first card holder's account to a second account holder's account” by which the transaction type is indicated by the account, as disclosed [0026] “The financial accounts may be of any type which can be processed and settled either directly or indirectly by the Payment Processor, typically credit cards, debit cards, and checking accounts”);
a card processor server receiving an authorisation message directly from an the API running on the sending institution server, the authorisation message comprising a push code indicating that the transaction should be processed immediately (See Figures 7 and 8, step 168, as disclosed [0133] “Bank A debits cardholder 1's account and sends the transaction to the Payment Processor 171, in this case NYCE, for the debit card payment network in Process 168”, by which the debit card transaction would include an indication to process the transaction immediately, as disclosed [0134] “The above process should prove to be a very useful way for individuals to achieve real time funds transfer” and [0047] “Another embodiment of the PDPS is in peer to peer transfer of funds from a payer to a receiver. Banks are beginning to offer a very convenient service wherein a payer can effect an immediate transfer of funds between accounts in two FDIC banks through the debit card system. The service is offered as an Internet web service”); and 
the card processor server transmitting a guarantee message directly to an API running on a receiving institution server, the guarantee message comprising an urgency code indicating that funds should be posted to a merchant's account immediately (See Figures 7 and 8, step 172, as disclosed [0133] “The Process 172 the transaction is forwarded to Bank B 176, which credits Cardholder 2's account in Process 178”, [0134] “The above process should prove to be a very useful way for individuals to achieve real time funds transfer” and [0047] “Another embodiment of the PDPS is in peer to peer transfer of funds from a payer to a receiver. Banks are beginning to offer a very convenient service wherein a payer can effect an immediate transfer of funds between accounts in two FDIC banks through the debit card system. The service is offered as an Internet web service”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the transaction settlement process as in Fisher in the system executing the method of Brendell, which the method from Brendell includes transmitting the payment request from the mobile device to the financial institution to be processed for settlement, with the motivation of offering to [0017-0021] improve security, eliminate misuse of financial information, protect privacy, and give dynamic control as taught by Fisher over that of Brendell.

	Although Fisher teaches the process above by utilizing “internet web service”, since the prior art does not explicitly recite the term “API” to be utilized by the components (e.g. sending institution server and receiving institution server), DuCharme teaches:
the consumer mobile user device sending a transaction request message directly to an application programming interface (API) running on a sending institution server (See Figure 1 which shows the whole process, as disclosed [0029] “In FIG. 1 the various blocks depicted are part of a larger system 100 that includes an originating institution (OI) 102 having an origination account 104 and channels of origination 106 including customer interfaces such as … a portable device” wherein [0031] “If the channel of origination is a mobile device then the mobile device will utilize an application provided by the OI or other payment service, such as an MNO, to display a user interface on the portable device to allow the customer to enter the required payment information. The payment information will be transmitted to the OI using standard wireless technology”. See also Figure 3 – step 302);
a card processor server receiving an authorisation message directly from an the API running on the sending institution server (See Figure 3 – step 308, as disclosed [0044] “Proceeding to process step 308, the payment message is transferred to the open loop payment system” wherein [0043] “The payment message 214 and 216 may include the PAN of the wholesale account, the identification of the non-payment card destination account and the payment amount to be delivered in a batch file or may be part of a message sent via an API call to the RI 210”); and 
the card processor server transmitting a guarantee message directly to an API running on a receiving institution server (See Figure 3 – step 310, as disclosed [0044] “The open-loop payment card network 208 uses the PAN in the payment message to route the message to the correct Receiving Institution (RI)” and [0045] “Proceeding to process step 310, the RI 210 processes the payment message provided by the open-loop payment card network 208 to transfer the payment amount specified in the payment message to the destination account 224 via the wholesale payment card account 222” wherein [0018] “In one example embodiment the receiving institution transfers the payment amount from the wholesale payment card account to a closed-loop payment system account using a web services application program interface (API)”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize API as in DuCharme in the system executing the method of Fisher, by which the process disclosed by both prior arts shows the same flow chart, with the motivation of offering to [0009] “support transfers between accounts of different closed-loop payment system accounts” as taught by DuCharme over that of Fisher.

Although Fisher discloses the process of debit transaction, which would be obvious that the messages contain indications (e.g. push code and urgency code) of immediate settlement, since the disclosure does not explicitly recite that it contains such an indication, Weinflash teaches:
a card processor server receiving an authorisation message directly from … the sending institution server, the authorisation message comprising a push code indicating that the transaction should be processed immediately (See Figure 10 which illustrates real-time capable messages, which comprises an indication to process the transaction immediately, as disclosed [0209] “Sending participant 1040 can receive message 1075 from transaction system 1050, can determine whether sender account 1041 is capable of handling real-time funds availability transactions, and can send a response to transaction system 1050 in a message 1076, which can indicate whether sender account 1041 is capable of handling real-time funds availability transactions”. See also [0223-0225] disclosing the real-time settlement, and [0276] disclosing “real-time capable flag” included in response messages from sending participant); and 
the card processor server transmitting a guarantee message directly to … a receiving institution server, the guarantee message comprising an urgency code indicating that funds should be posted to a merchant's account immediately (See Figure 11 which illustrates a real-time payment, as disclosed [0212] “Once application service provider 1030 has determined that the debit of sender account 1041 was successful, application service provider 1030 can send a message 1176 to transaction system 1050 of a promise-to-pay credit. Transaction system 1050 can receive message 1176 from application service provider 1030, and can forward message 1176 to receiving participant 1060 in a message 1177 of a promise-to-pay credit” wherein a message with promise-to-pay credit is a guarantee message comprising an urgency code to credit the funds immediately, as disclosed [0212] “Receiving participant 1060 can receive message 1177 from transaction system 1050, can credit the funds to recipient account 1062 in an activity 1165, and can debit the funds from receiving participant settlement account 1063 in an activity 1166, to provide real-time funds availability to the biller/recipient”. See also [0223-0225] disclosing the real-time settlement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize indications of immediate processing of transaction/settlement as in Weinflash in the system executing the method of Fisher which already indicates immediate settlement in a debit transaction processing, with the motivation of offering to Weinflash over that of Fisher.

As per claim 2, Brendell may not explicitly disclose, but Fisher teaches the method of claim 1, further comprising the card processor server transmitting a funding request message to the API running on the sending institution server (See Figure 3 – step 130, as disclosed [0126] “In process 130, the Payment Processor, now assuming the role of processing gateway, request authorization from the cardholder's real issuing bank 118 by passing the authorization request on a inter-bank payment network”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize card processor server sending message to the issuing bank as in Fisher in the system executing the method of Brendell, with the motivation of offering to [0017-0021] improve security, eliminate misuse of financial information, protect privacy, and give dynamic control as taught by Fisher over that of Brendell.

As per claim 4, Brendell teaches the method of claim 1, wherein the transaction amount input comprises one or both of data extracted from the scanned QR code and input from a user interface device ([0031 lines 6-14] "The QR code may link the contactless-enabled device 120 to a website where the appropriate payment may be made to the restaurant bill (step 402). A part of the information provided by reading the QR code may include a unique identifier associated with the total bill (step 403). In using a QR code to generate contactless payments, the merchant system 130 provides the total bill to the payment website prior to the contactless-enabled device 120 linking to the total bill"). 

As per claim 5, Brendell may not explicitly disclose, but Fisher teaches the method of claim 1, further comprising the API running on the receiving institution server, in response to receiving the guarantee message, posting funds to the merchant's account ([0047] “A request is forwarded to the payment Processor in the inter-bank protocol and is forwarded to the receiver's bank for crediting to the receiver's account” wherein [0047] “a payer can effect an immediate transfer of funds between accounts in two FDIC banks through the debit card system”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the immediate fund posting as in Fisher in the system executing the method of Brendell, with the motivation of offering to [0017-0021] improve security, eliminate misuse of financial information, protect privacy, and give dynamic control as taught by Fisher over that of Brendell.

As per claim 11, Brendell may not explicitly disclose, but DuCharme teaches the method of claim 1, further comprising the API running on the sending institution server:
receiving a transaction request message from a consumer mobile user device ([0029] “In FIG. 1 the various blocks depicted are part of a larger system 100 that includes an originating institution (OI) 102 having an origination account 104 and channels of origination 106 including customer interfaces such as … a portable device” wherein [0031] “If the channel of origination is a mobile device then the mobile device will utilize an application provided by the OI or other payment service, such as an MNO, to display a user interface on the portable device to allow the customer to enter the required payment information. The payment information will be transmitted to the OI using standard wireless technology”. See also Figure 3 – step 302); and
responsive thereto, transmitting the authorisation message to the card processor server (See Figure 3 – step 308, as disclosed [0044] “Proceeding to process step 308, the payment message is transferred to the open loop payment system”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize institutions sending messages to card processor as in DuCharme in the system executing the method of Brendell, with the motivation of offering to [0009] “support transfers between accounts of different closed-loop payment system accounts” as taught by DuCharme over that of Brendell.

As per claim 12, Brendell may not explicitly disclose, but DuCharme teaches the method of claim 1, further comprising the API running on the sending institution server sending funds to the receiving institution via the card processor (See Figure 1 which shows the flowchart, as disclosed [0032] “The OI 102 sends a transaction message to the RI 110 including the PAN and the amount to be transferred to the destination payment card account. The transaction request is routed via the open-loop payment card network 108 (which may be, for example, the above-described Banknet system) to the issuer RI 110 that holds the destination payment card account 112”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize institutions sending funds via card processor as in DuCharme in the system executing the method of Brendell, with the motivation of offering to [0009] “support transfers between accounts of different closed-loop payment system accounts” as taught by DuCharme over that of Brendell.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brendell in view of Na, in view of Fisher, in further view of DuCharme and Weinflash, and in further view of Paraskeva et al. (U.S. 2013/0275308).

As per claim 6, Brendell may not explicitly disclose, but Paraskeva teaches the method of claim 5, further comprising the API running on the receiving institution server, in parallel with posting of the funds to the merchant's account, issuing a funds posted notification message to a merchant user device registered with an API running on the receiving institution server as linked to the merchant's account ([0078 lines 27-29] "At a later stage the funds are transferred to the recipient's bank account at which point both payment sender and recipient are notified"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize notification message to merchant user device as in Paraskeva in the system executing the method of Brendell, with the motivation of offering to [0127] Paraskeva over that of Brendell.

As per claim 7, Brendell may not explicitly disclose, but Paraskeva teaches the method of claim 6, further comprising the merchant user device:
receiving the funds posted notification message ([0080 lines 18-20] "The payment is processed and the Recipient and the Sender are again notified of the successful completion of the payment"); and
by means of a user interface, alerting the merchant that the transaction has been processed ([0080 lines 20-22] "At a later stage the payment amount is transferred from the senders to the recipient and again both peers can be notified"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize notification message as in Paraskeva in the system executing the method of Brendell, with the motivation of offering to [0127] “improve the robustness of the architecture, improves flexibility of the MPG and provides more security and scalability options” as taught by Paraskeva over that of Brendell.

As per claim 8, Brendell may not explicitly disclose, but Fisher teaches the method of claim 5, further comprising the API running on the receiving institution server, in parallel with posting of the funds to the merchant's account, issuing a merchant paid notification message to the API running on the sending institution server, via the card processor server (See Figure 7 – step 170 which shows the “confirmation” being sent 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize confirmation message to sending institution as in Fisher in the system executing the method of Brendell, with the motivation of offering to [0017-0021] improve security, eliminate misuse of financial information, protect privacy, and give dynamic control as taught by Fisher over that of Brendell.

As per claim 9, Brendell may not explicitly disclose, but Fisher teaches the method of claim 8, further comprising the API running on the sending institution server, in response to receiving the merchant paid notification message, transmitting a payment made notification message to a consumer mobile user device which initiated the transaction (See Figure 7 – step 164 which shows the “confirmation” being sent from Bank A (sending institution) to Card Holder 1 (consumer mobile device)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize confirmation message to consumer mobile device as in Fisher in the system executing the method of Brendell, with the motivation of offering to [0017-0021] improve security, eliminate misuse of financial information, protect privacy, and give dynamic control as taught by Fisher over that of Brendell.

As per claim 10, Brendell may not explicitly disclose, but Paraskeva teaches the method of claim 9, further comprising the consumer mobile user device:
([0080 lines 18-20] "The payment is processed and the Recipient and the Sender are again notified of the successful completion of the payment"); and
by means of a user interface, alerting the consumer that the transaction has been processed ([0080 lines 20-22] "At a later stage the payment amount is transferred from the senders to the recipient and again both peers can be notified"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize notification message as in Paraskeva in the system executing the method of Brendell, with the motivation of offering to [0127] “improve the robustness of the architecture, improves flexibility of the MPG and provides more security and scalability options” as taught by Paraskeva over that of Brendell.

Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive.
Applicant argues, see pages 7 to 8, with respect to 35 U.S.C. 101 rejection, that “the messages are formatted such that the card processor server behaves in a previously unknown manner”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the messages contain indicators and codes which are merely describing the type of information being sent, which are non-functional descriptive material. The messages do not cause the card processor server to perform something different, change the functioning of the card processor server, or control an action of the card processor server, but the messages are providing mere information 
Applicant argues, see page 8, with respect to 35 U.S.C. 101 rejection regarding claim 5, that “posting funds” is a practical application. Examiner respectfully disagrees. Posting funds is directed to an abstract idea, certain methods of organized human activity, fundamental economic practice and/or commercial interaction, wherein the additional elements (“API” and “server”) are merely used to implement the abstract idea on a computer (post funds electronically), which is not indicative of integration into a practical application, thus the 35 U.S.C. 101 rejection is maintained.
In response to applicant's argument, see pages 8 to 11, with respect to 35 U.S.C. 103 rejection regarding the limitation reciting “a transaction type indicator specifying mobile push payment for immediate processing”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As discussed above under 35 U.S.C. 103 rejection, if the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carlson et al. (U.S. 2010/0094753) discloses a method wherein a Payor can specify an account from which to withdraw funds for the payment and specify an activation code necessary to activate the payment. The payment can be sent to a Payee in the form of a pre-paid transaction account.
Urabe (U.S. 2002/0128929) discloses the real-time settlement between a purchaser and a seller.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697